Dismissed and Memorandum Opinion filed July 31, 2003








Dismissed and Memorandum Opinion filed July 31, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-03-00799-CR
____________
 
KENNETH TODD PARISH, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 184th District Court
Harris County, Texas
Trial
Court Cause No. 936,704
 

 
M
E M O R A N D U M   O P I N I O N
Appellant entered a guilty plea to the felony offense of
driving while intoxicated.  In accordance
with the terms of a plea bargain agreement with the State, on June 4, 2003,  the trial court
sentenced appellant to confinement for ten years in the Institutional Division
of the Texas Department of Criminal Justice. 
Appellant filed a pro se notice of appeal.  Because appellant has no right to appeal, we
dismiss.  




The trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court=s certification is included in the
record on appeal.  See Tex. R. App. P. 25.2(d).
Accordingly, we dismiss the appeal.  
 
 
PER CURIAM
 
Judgment rendered and Opinion
filed July 31, 2003.
Panel consists of Chief Justice
Brister and Justices Fowler and Edelman.
Do Not Publish C Tex. R. App. P. 47.2(b).